—In an action to recover damages for medical malpractice, the defendant Rosetta Minutello appeals from (1) an order of the Supreme Court, Kings County (Spodek, J.), dated May 30, 1997, which denied her motion, inter alia, to set aside the verdict, and (2) a judgment of the same court, entered June 27, 1997, which is in favor of the plaintiff and against her in the principal sum of $1,028,668.
Ordered that the appeal from the order is dismissed; and it is further,
*630Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see, CPLR 5501 [a] [1]).
Contrary to the contentions of the defendant Rosetta Minutello, the plaintiff adduced sufficient evidence from which a jury could rationally conclude that the decedent’s stroke and eventual death were proximately caused by her departure from good and accepted medical practice (see, Cohen v Hallmark Cards, 45 NY2d 493, 498-499; Mortensen v Memorial Hosp., 105 AD2d 151, 158; Mertsaris v 73rd Corp., 105 AD2d 67, 82-83; Kiker v Nassau County, 175 AD2d 99). O’Brien, J. P., Thompson, Krausman and Luciano, JJ., concur.